Citation Nr: 0114095	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-23 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an increased rating for residuals of a 
laceration of the first and third fingers and hypothenar fold 
of the right hand, currently rated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


REMAND

The veteran had active duty from July 1956 to June 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that assigned a 10 percent rating 
for service-connected laceration residuals to the right first 
and third fingers and "heel" of the right palm (hypothenar 
fold).

The record reflects that the veteran sustained a lacerated 
right hand at age 6 and that he again lacerated the right 
hand during active service.  In an April 1962 rating 
decision, the RO established service connection for residuals 
of a laceration of the first and third fingers and heel of 
the right hand.  

In February 2000, a VA examiner reported positive Tinel's 
sign, atrophy of the muscles over the right metacarpal area, 
decreased range of motion and decreased sensation of the 
first, second, and third digits, and X-ray evidence of 
degenerative changes of the interphalangeal joints and 
metacarpal-phalangeal joint of the thumb.

In the appealed April 2000 rating decision, the RO assigned a 
10 percent disability rating under Diagnostic Code 7805-5010 
on the basis of pain and tingling sensation, X-ray evidence 
of joint space narrowing, atrophy of muscle, and limitation 
of motion of the digits.

Although it appears that a rating of at least 10 percent is 
in order, the veteran has requested consideration of a 
separate rating for paralysis of the muscles of the right 
hand and numbness to sensation in the right hand.  The 
medical evidence of record does not clearly distinguish 
between service-connected and non-service-connected symptoms.  
Nor does the medical evidence address whether any scar is 
tender or painful.  

Because the record reflects that the veteran had also 
sustained a pre-service laceration to the right hand, and to 
ensure that VA has met its duty to assist him in developing 
the facts pertinent to the case, the case is REMANDED to the 
regional office (RO) for the following development:

1.  The RO should obtain any recent 
relevant treatment reports that are not 
currently associated with the claims 
folders.  If such records are not 
available, the RO should clearly document 
that fact in the claims file.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  After the above development has been 
completed, the claims file should be 
returned to the examiner who performed 
the February 2000 VA joints examination.  
If that examiner is not available, a 
suitable substitute may be used.  The 
claims file and a copy of this remand 
must be made available to the examiner 
for review.  

4.  The examiner should review the claims 
file and note that review in the 
examination report.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not that each symptom 
reported in the February 2000 examination 
report is related to the service-
connected disability.  This includes 
muscle atrophy, positive Tinel's sign, 
decreased range of motion of the digits, 
decreased sensation of the first, second, 
and third digits, and degenerative 
changes of the interphalangeal joints and 
metacarpal-phalangeal joint.  The 
examiner should also report whether any 
service-connected skin scar is 
symptomatic.  If the examiner is unable 
to provide the requested information, he 
or she should clearly so state.  
Otherwise, the examiner must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed 
in a legible report.  The veteran may be 
reexamined for this purpose if necessary.  

5.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions. 

6.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.  After ensuring that all 
requested development has been completed 
to the extent possible, the RO should 
review the issue of an increased rating 
for residuals of a laceration of the 
right hand and fingers.  

7.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


